           Case 1:20-cv-09408-LJL Document 17 Filed 04/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEVORN PARKER,

                                  Plaintiff,
                                                                  20-CV-9408 (LJL)
                      -against-
                                                               ORDER OF SERVICE
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                  Defendants.

LEWIS J. LIMAN, United States District Judge:

       Plaintiff, currently detained in the Vernon C. Bain Center (VCBC), brings this pro se

action under 42 U.S.C. § 1983. He alleges that Defendants are violating his federal constitutional

rights by not protecting him from contracting COVID-19.1 On January 26, 2021, Plaintiff filed a

second amended complaint, which the Court deems the operative complaint. 2

       By order dated April 9, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).




       1
          Plaintiff filed the original complaint with 49 other detainees. On November 9, 2020,
Magistrate Judge Aaron severed the matter into separate cases; As a result, Parker is the sole
Plaintiff in this action.
       2
          By order dated November 16, 2020, Chief Judge McMahon directed Plaintiff to either
pay the $400.00 in fees or submit an IFP application and prisoner authorization. (ECF No. 3.) He
failed to do so, and on December 17, 2020, Chief Judge McMahon dismissed the action without
prejudice. (ECF Nos. 5-6.) Plaintiff then submitted the second amended complaint and a notice
of appeal. (ECF Nos. 7, 10.) On February 17, 2021, Plaintiff filed a prisoner authorization form
and IFP Application. (ECF Nos. 11-12). After Plaintiff withdrew his appeal and the Second
Circuit dismissed that matter, Chief Judge McMahon directed the Clerk’s Office reopen the
action (ECF No. 15) and granted his IFP application.
          Case 1:20-cv-09408-LJL Document 17 Filed 04/13/21 Page 2 of 4




                                           DISCUSSION

A.     Defendants Yang and Egan

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summonses and complaint until the Court

reviewed the complaint and ordered that summonses be issued. The Court therefore extends the

time to serve until 90 days after the date the summonses are issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendants Yang and Egan through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all of the paperwork

necessary for the Marshals Service to effect service upon these defendants.



                                                   2
           Case 1:20-cv-09408-LJL Document 17 Filed 04/13/21 Page 3 of 4




         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.       Defendant Brann

         The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Commissioner Cynthia

Brann waive service of summons.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant Commissioner Cynthia Brann waive service of summons.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Defendants Yang and Egan, and deliver to the U.S. Marshals

Service all documents necessary to effect service on these Defendants.

SO ORDERED.

Dated:     4/13/21
           New York, New York

                                                            JUDGE LEWIS J. LIMAN
                                                            United States District Judge




                                                   3
Case 1:20-cv-09408-LJL Document 17 Filed 04/13/21 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Patricia Yang
   Senior Vice President for Correctional Health Services
   for NYC Health + Hospitals
   55 Water Street
   18th Floor
   New York, New York 10041

   Margaret Egan
   Executive Director of the Board of Correction
   1 Centre Street
   Room 2213
   New York, New York 10007
